        Case 2:21-cv-02348-TC-KGG Document 2 Filed 08/10/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

JOE’S KANSAS CITY BAR-B-QUE, INC.,                         Civil Action No.

                              Plaintiff,

       vs.                                                 COMPLAINT

CERTAIN UNDERWRITERS AT LLOYD’S                            JURY TRIAL DEMANDED
LONDON, subscribing to Policy No. TNR 18 8157,

Serve: Commissioner of Insurance
       Kansas Insurance Department
       1300 SW Arrowhead Road
       Topeka, Kansas 66604-4073

                              Defendants.

       Plaintiff Joe’s Kansas City Bar-B-Que, Inc. (“Plaintiff” or “Joe’s”), by and through its

undersigned counsel, and for its Complaint, alleges against Certain Underwriters at Lloyd’s,

London (“Defendant” or “Lloyd’s”) as follows:

                                   NATURE OF THE ACTION

       1.      This insurance coverage dispute concerns the amount of insurance proceeds to

which Joe’s is entitled for losses caused by the COVID-19 pandemic under a “Trade Name

Restoration, Loss of Business Income and Incident Response Insurance for Food Borne Illness”

Policy issued by Lloyd’s to Joe’s, no. TNR 18 8157, effective June 1, 2019 through June 1, 2020

(the “Policy”). A copy of the Policy is attached hereto as Exhibit 1.

                                            PARTIES

       2.      Joe’s Kansas City Bar-B-Que, Inc. is a corporation duly organized under the laws

of Kansas with its principal place of business in Kansas, and at all relevant times conducted

business in the State of Kansas.
          Case 2:21-cv-02348-TC-KGG Document 2 Filed 08/10/21 Page 2 of 9




          3.     Upon information and belief, Lloyd’s is an insurance association of underwriters

and maintains its principal place of business in London, England. At all times relevant to this

action, Lloyd’s transacted business and issued insurance in the State of Kansas.

                                   JURISDICTION AND VENUE

          4.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a) because Plaintiff and Defendant are citizens of different states and the amount in

controversy exceeds $75,000 exclusive of interest and costs.

          5.     This Court has personal jurisdiction over Lloyd’s because Lloyd’s was at all

relevant times licensed to sell insurance in the State of Kansas, engaged in the business of writing

insurance policies in the State of Kansas, regularly transacted business in the State of Kansas,

and/or this action arises out of Lloyd’s acts within the State of Kansas.

          6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to this action occurred in this judicial district

and because a substantial part of the property that is the subject of this action is situated in this

judicial district.

                                    FACTUAL BACKGROUND

A.        THE POLICY

          7.     As set forth in the Pandemic Event Endorsement (Ex. 1, p. 20), the Policy

indemnifies Joe’s for certain losses and expenses caused by Pandemic Events1 up to $250,000

per Covered Location and $500,000 per Period of Insurance, subject to a $10,000 deductible

per Incident.




1
    Terms in bold are specifically defined in the Policy.


                                                   2
       Case 2:21-cv-02348-TC-KGG Document 2 Filed 08/10/21 Page 3 of 9




       8.     As amended by the Pandemic Event Endorsement, the Policy provides coverage for

Pandemic Events, in part, as follows:

   1. INSURING AGREEMENT

       In consideration of the foregoing and payment of the Premium, Underwriters agree, subject
       to all the terms, conditions, limitations and exclusions set forth herein, to indemnify the
       Insured for the following, provided that such result directly and solely from an Incident
       that occurs within the Period of Insurance and is reported to Underwriters in accordance
       with Section 7.1 of this Policy, which in no event shall be later than ninety (90) days
       following the termination of the Period of Insurance:

       1.1    Actual Net Loss in excess of any Deductible sustained by the Insured at each
              Affected Covered Location during a Period of Restoration;

                                                    ***

   3. LOSS ADJUSTMENT

       ….

       3.3    In the event the Insured receives or enters into an agreement to receive any make
              up of loss, salvage, settlement, recoveries, payments, credits, or other financial
              benefits in compensation for any loss covered under this Policy from any person or
              entity other than Underwriters, the amount of Actual Net Loss, Incident Response
              Expenses, or Extortion Payment will be reduced by the amount of any such make
              up of loss, salvage, settlement, recoveries, payments, credits, or other financial
              benefits, regardless of whether any such amounts have been paid to or received by
              the Insured at the time of payment by Underwriters. Nothing in this Section 3.3
              shall serve to void Underwriters’ rights or the Insured’s obligations under the
              subrogation provision in Section 8.7.

       3.4    Actual Net Loss for each Affected Covered Location shall be calculated
              in accordance with the following formula:

                      [(A – B) x C] + D

              where A        =       The Insured’s Normal Gross Revenue
                    B        =       The Insured’s Affected Gross Revenue
                    C        =       The Insured’s Normal Operating Margin
                    D        =       The Insured’s Recoverable Necessary Costs of Sales

                                              ***

   4. DEFINITIONS



                                                3
Case 2:21-cv-02348-TC-KGG Document 2 Filed 08/10/21 Page 4 of 9




....

4.2    “Actual Net Loss” means the loss for each Affected Covered Location calculated
       in accordance with Section 3.4.

4.3    "Affected Covered Location" For Pandemic Event(s), Affected Covered
       Location shall mean only the specific Covered Location where the Pandemic
       Event occurred and whose Normal Gross Revenues are reduced by at least ten
       percent (10%) for a period in excess of seven (7) consecutive days, due directly and
       solely to the occurrence of a Pandemic Event.

4.4    “Affected Gross Revenues” means the Gross Revenues actually earned by the
       Insured at an Affected Covered Location during the Period of Restoration.

….

4.12   “Gross Revenues” means the gross revenues derived from business operations
       carried on by the Insured at a Covered Location, as more fully itemized in the
       Application and as determined by U.S. Generally Accepted Accounting Principles.

4.13   “Incident” means a Pandemic Event. All Pandemic Events arising out of one or
       multiple visits by an Infected Person or the simultaneous presence of multiple
       Infected Person(s) within a Covered Location, shall be considered one Incident;
       and, the Incident shall be deemed to have occurred at the time of the earliest
       occurrence of the Pandemic Event.

….

4.21   “Normal Gross Revenues” means Gross Revenues the Insured can satisfactorily
       prove would have been generated from its normal and customary business
       operations at an Affected Covered Location in the absence of an Incident.
       Normal Gross Revenues shall be determined by Underwriters based on an analysis
       of the Gross Revenues derived from the Insured’s normal and customary business
       operations at the Covered Location during the corresponding period in the year
       prior to the Incident (the prior year Gross Revenues being adjusted, however, to
       allow for all material trends, variations or changes in market conditions of any
       nature whatsoever which would have affected Gross Revenues of the Insured even
       in the absence of an Incident).

4.22   “Normal Operating Margin” means the percentage of Insured’s Normal Gross
       Revenues remaining after subtracting variable costs of sales from the
       corresponding period in the year prior to the Incident, which include without
       limitation, costs of food, beverages, paper, labor (including payroll taxes), credit
       card fees, and other costs which fluctuate with sales, but before taxes and other
       indirect fixed or semi-fixed costs from the corresponding period in the year prior to




                                         4
       Case 2:21-cv-02348-TC-KGG Document 2 Filed 08/10/21 Page 5 of 9




              the Incident, which include without limitation rent, utilities, management or
              executive compensation, bonuses and interest.

       ….

       4.24   “Period of Restoration” for Pandemic Event means a period of twelve (12)
              months. The period commences on the date of the Incident and ends on the earlier
              of the following dates:

              (a) the first date that the Gross Revenues derived from the Insured’s normal and
                  customary business operations at the Affected Covered Location are within
                  ten percent (10%) of the Normal Gross Revenues for the Affected Covered
                  Location and; thereafter, remain within ten percent (10%) of the Normal Gross
                  Revenues for the Affected Covered Location for the next six (6) consecutive
                  days; or

              (b) twelve (12) months from the date of the Incident;

              The Period of Restoration shall not be affected by the expiration of the Period of
              Insurance.

       4.28   “Recoverable Necessary Costs of Sales” means those reasonable and necessary
              variable costs, incurred by the Insured to generate Affected Gross Revenues, that
              (a) are in excess of the Insured’s normal variable costs of production, derived from
              the calculation of the Insured’s Normal Operating Margin, and (b) could not
              have been reasonably reduced or eliminated because, as agreed between
              Underwriters and the Insured, the expenses were necessary to maintain the
              Insured’s normal and customarily means of operating each Affected Covered
              Location and reducing or eliminating the costs would cause the Insured undue
              hardship. Recoverable Necessary Costs of Sales shall never include any Incident
              Response Expenses.

       ….

       4.59   "Pandemic Event" means either:

              (a) the actual presence of an Infected Person within a Covered Location; or,
              (b) the announcement by a Public Health Authority that a specific Covered
                  Location is being closed as a result of an Epidemic declared by the CDC or
                  WHO.

B.     THE INSURANCE CLAIM

       9.     Due to the COVID-19 pandemic, Joe’s sustained losses at the barbeque restaurants

at the following locations, which constitute Covered Locations under the Policy: (1) 2850 West



                                               5
        Case 2:21-cv-02348-TC-KGG Document 2 Filed 08/10/21 Page 6 of 9




47th Street, Kansas City, Kansas 66103; (2) 11723 Roe Avenue, Leawood, Kansas 66211; and (3)

11950 South Strang Line Road, Olathe, Kansas 66062 (collectively, referred to as the “Covered

Locations”).

       10.       On or about May 19, 2020, Joe’s submitted a claim under the Policy for COVID-

19 losses at each of the Covered Locations (the “Claim”).

       11.       Ultimately, Lloyd’s accepted coverage for Joe’s claim under the Policy and has

made certain payments to Joe’s totaling $192,830.64.

       12.       However, the Parties disagree as to the amount of proceeds due under the Policy

for the Claim.

       13.       Specifically, while the Parties generally agree that Joe’s Actual Net Loss (as

defined in the Policy) at each of the Covered Locations exceeds the $250,000 per Covered

Location limit, Lloyd’s asserts that Joe’s losses are offset by forgiven Paycheck Protection

Program (“PPP”) loans as follows:

       We have now had the opportunity to finalize adjustment of the Loss Submission materials
       that Joe’s Kansas City Bar-B-Que, Inc. has provided for the period through March 17,
       2021, which concludes the Period of Restoration. We appreciate Joe’s Kansas City Bar-B-
       Que, Inc. cooperation in providing those materials. The actual net loss presented to date
       totals $2,144,509.55. Please note that Section 3.3 of the TNR Form provides that where
       “the Insured receives or enters into an agreement to receive any make up of loss, salvage,
       settlement, recoveries, payments, credits, or other financial benefits in compensation for
       any loss covered under this Policy from any person or entity other than Underwriters, the
       amount of Actual Net Loss . . . will be reduced by the amount of any such make up of loss,
       salvage, settlement, recoveries, payments, credits, or other financial benefits, regardless of
       whether any such amounts have been paid to or received by the Insured at the time of
       payment by Underwriters.”

       As set forth in your Loss Submission materials that have been provided to date, Joe’s
       Kansas City Bar-B-Que, Inc. received Paycheck Protection Program (“PPP”) loans in the
       total amount of $3,556,492.75 ($1,512,701.50 at the Kansas City location; $1,507,091.25
       at the Olathe location; $536,700 at the Leawood location). Joe’s actual net loss at the
       Kansas City and Olathe locations, $637,537.04 and $767,441.87 respectively, does not
       exceed the PPP loans that Joe’s obtained for those locations. Joe’s actual net loss at the
       Leawood location is $739,530.64 which exceeds the PPP loan that Joe’s obtained for that



                                                 6
        Case 2:21-cv-02348-TC-KGG Document 2 Filed 08/10/21 Page 7 of 9




        location by $202,830.64. Underwriters previously made interim payments of $186,515.43
        in addition to Joe’s $10,000 deductible, so Underwriters will now make a final payment of
        $6,315.21.

See May 18, 2021 Email from Reannon Graham, agent for Lloyd’s, to Noah Nash, attorney for

Joe’s, attached hereto as Exhibit 2.

        14.     Joe’s disputes that its losses are offset by PPP loans that are forgiven and,

accordingly, asserts it is entitled to full Policy limits for the Claim.

        15.     The Parties also dispute whether certain costs incurred by Joe’s—including the

purchase of plexiglass, ozone generators, a fence for a new patio, Tuff Sheds for exterior employees,

and contactless payment readers for the Covered Locations (collectively, the “Safety Costs”)—are

covered under the Policy. Joe’s asserts these costs constitute Recoverable Necessary Costs of Sales

under the Policy, whereas Lloyd’s denies these costs are recoverable under the Policy.

        16.     Joe’s now seeks to recover under the Policy, and more specifically, the Pandemic

Endorsement, all coverage to which it is entitled.

                                  FIRST CAUSE OF ACTION
                                 FOR BREACH OF CONTRACT

        17.     Joe’s realleges and incorporates by reference all previous allegations as though set

forth fully herein.

        18.     Lloyd’s has materially breached its duties and obligations under the Policy by,

among other things, unreasonably refusing and/or failing to pay, in full, all losses and damages

owed under the Policy for the Claim.

        19.     As a direct and proximate result of this breach, Joe’s has suffered and continues to

suffer damages in an amount to conform to proof at trial, but in excess of that required for this

Court’s jurisdiction.




                                                   7
         Case 2:21-cv-02348-TC-KGG Document 2 Filed 08/10/21 Page 8 of 9




                                SECOND CAUSE OF ACTION
                              FOR DECLARATORY JUDGMENT

        20.     Joe’s realleges and incorporates by reference all previous allegations as though set

forth fully herein.

        21.     A justiciable controversy exists as to the amount of proceeds to which Joe’s is

entitled under the Policy for the Claim.

        22.     A declaration is necessary and appropriate at this time to resolve the Parties’ dispute

about the amount of proceeds to which Joe’s in entitled under the Policy for the Claim.

        23.     Joe’s asks the Court to declare that: (1) Lloyd’s cannot offset sums owed under the

Policy with Joe’s PPP loan proceeds, and (2) Lloyd’s must indemnify Joe’s for its Safety Costs.

                            DESIGNATION OF TRIAL LOCATION

        Pursuant to Local Rule 40.2, Joe’s requests that the Court designate Kansas City, Kansas

as the place of trial.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Joe’s Kansas City Bar-B-Que, Inc. respectfully prays for a

judgment against Defendant Certain Underwriters at Lloyd’s, London for the following:

        (a)     Declaratory relief;

        (b)     Compensatory and general damages;

        (c)     Consequential, special, and incidental damages;

        (d)     Applicable interest, including prejudgment and post-judgment interest at the

        maximum legal rate;

        (e)     Reasonable attorneys’ fees and costs; and

        (f)     Such other and further relief as the Court may deem just and proper.




                                                  8
      Case 2:21-cv-02348-TC-KGG Document 2 Filed 08/10/21 Page 9 of 9




Dated: August 9, 2021                LATHROP GPM LLP


                                     By: /s/ Alexander T. Brown
                                         Alexander T. Brown, Bar No. 78891
                                         Noah H. Nash, Pro Hac Vice pending
                                         2345 Grand Boulevard, Suite 2200
                                         Kansas City, MO 64108
                                         Telephone: 816.460.5629
                                         Telecopier: 816.292.2001
                                         alexander.brown@lathropgpm.com
                                         noah.nash@lathropgpm.com

                                         Attorneys for Plaintiff
                                         Joe’s Kansas City Bar-B-Que, Inc.




                                     9
